Citation Nr: 1435306	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post fracture, right wrist, with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran withdrew his August 2009 request for a hearing by way of a statement that was received by VA in April 2011.  No further action is necessary in this regard.  38 C.F.R. §§ 20.704(e) (2013) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

This matter was previously before the Board and was remanded for additional development in December 2012.  Pursuant to the remand directives, the RO did the following: contacted the Veteran to identify all non-VA sources of relevant treatment since 2007; associated with the claims file relevant VA treatment records dated from October 2008; provided an examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to the Veteran's right wrist disability; and readjudicated the claim on appeal.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right hand is his major extremity. 

2.  Although there is some limitation in the range of motion, ankylosis of the right wrist has not been shown.




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for service-connected status post fracture, right wrist, with osteoarthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, however, the Veteran's claim for an increased rating arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, VA has associated with the claims file the Veteran's service, VA, and non-VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that records held by the Social Security Administration (SSA) have not been associated with the file, but finds that the Veteran has not been prejudiced thereby because the reports of the Veteran's February 2008 and January 2013 VA examinations indicate that he is receipt of SSA benefits for chronic obstructive pulmonary disease, which indicates that his SSA records are not relevant to the present claim.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.

Also pursuant to VA's duty to assist, VA provided examinations and obtained medical opinions in February 2008, November 2011, April 2012, and January 2013.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  In an April 2013 statement and June 2014 brief, the Veteran challenged the competence of the VA examiner who conducted the January 2013 examination and implied that this examination was inadequate.  The Board notes, however, that "the Board is entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  "In the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case. . . .  [T]he presumption is not about the person or a job title; it is about the process."  Parks v. Shinseki, 716 F.3d 5891 (Fed. Cir. 2013).  In addition, the Board finds that the examination and accompanying opinions are adequate as they are based on review of the Veteran's relevant medical history, the examiner provided clear conclusions with supporting data, and the examiner offered reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

By way of background, the RO granted the Veteran's claim of service connection for status post fracture, right wrist, with osteoarthritis in a January 2008 rating decision and assigned a noncompensable rating, effective July 11, 2007.  In a rating decision dated September 2008, the Veteran's rating was increased to 10 percent for painful or limited motion of a major joint, effective March 21, 2008.  In a subsequent March 2009 rating decision, the RO granted an earlier effective date for the 10 percent rating-July 11, 2007.  In April 2013, the RO continued the Veteran's 10 percent rating for status post fracture, right wrist, with osteoarthritis and granted service connection for a related right wrist neurological condition-carpal tunnel syndrome.  The Veteran was assigned a noncompensable rating for his neurological condition, effective March 28, 2011.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate rating evaluation for a musculoskeletal disability, functional loss of use of the affected part must be taken into account.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran upon undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited movement, weakness, fatigability, incoordination or painful movement, swelling, deformity, or atrophy of disuse.  Additionally, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Overall, where functional loss is alleged due to pain upon motion, the aforementioned regulations must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

Under 38 C.F.R. § 4.71a, which sets forth the schedular rating criteria for the musculoskeletal system, Diagnostic Code 5010 directs VA to rate arthritis due to trauma under degenerative arthritis, or Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion).

Under Diagnostic Code 5215, a 10 percent rating is warranted when dorsiflexion of the wrist is less than 15 degrees, or when palmar flexion is limited in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.

A higher disability evaluation may be afforded for ankylosis of the wrist under Diagnostic Code 5214.  This code distinguishes between a major (dominant) and minor (non-dominant) extremity as follows: to qualify for the minimum compensable evaluation of 30 percent disabling for the major wrist or 20 percent minor wrist, the service-connected disability must be manifested by favorable ankylosis in 20 to 30 degrees of dorsiflexion; to qualify for an evaluation of 40 percent for the major wrist or 30 percent for the minor wrist, the service-connected disability must be manifested by ankylosis in any position except a favorable position; and finally, to qualify for an evaluation of 50 percent for the major wrist or 40 percent for the minor wrist, the service-connected disability must be manifested by unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

38 C.F.R. § 4.14 prohibits the evaluation of the same manifestation of a disability under different diagnoses, which is known as "pyramiding."  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which he has already been rated.

Here, the Veteran's disability is evaluated at 10 percent, which is the maximum schedular rating possible under Diagnostic Code 5215.  Accordingly, the Board finds that a higher evaluation cannot be granted under this diagnostic code and will consider whether a higher evaluation is warranted under Diagnostic Code 5214.  To this point, the Board acknowledges the Veteran's contention in statements dated November 2008 and July 2009 that a 50 percent rating is warranted for his right wrist disability under Diagnostic Code 5214.

The report of a February 2008 VA examination documents a diagnosis of degenerative joint disease of the right wrist and the following associated symptoms: deformity, giving way, pain, stiffness, weakness, and swelling.  The examiner noted that the Veteran did not have episodes of dislocation or subluxation, episodes of locking, effusion, or flare-ups at that time.  Notably, the disability did not affect the motion of one or more joints, but resulted in pain on use.  The examiner documented active dorsiflexion to 50 degrees with pain beginning at 38 degrees in addition to palmar flexion to 50 degrees with pain beginning at 50 degrees.  There was no additional limitation on repetitive use and ankylosis was not observed.

In a letter dated November 2008, non-VA physician Dr. L.W. reported that the Veteran has significant limited range of motion of the right wrist, is unable to flex the wrist in palmar flexion to a significant degree, and has persistent pain.  Dr. L.W. reported that a June 2007 x-ray showed osteoarthritis, degeneration at the triscaphe joint, and an ossification adjacent to the ulnar styloid.  He concluded that the Veteran's injury very likely coincides with Diagnostic Code 5214 for evaluation of a major extremity.

In November 2011, VA provided another examination to assess the Veteran's disability.  The examiner noted that the function of the Veteran's wrist was not affected by flare-ups, the Veteran demonstrated palmar flexion to 35 degrees with painful motion beginning at 10 degrees, and the Veteran demonstrated dorsiflexion to 40 degrees with painful motion beginning at 15 degrees.  After repetitive-use testing, the examiner measured palmar flexion to 35 degrees and dorsiflexion to 45 degrees.  Although the Veteran did not have any additional limitation of motion following repetitive-use testing, he demonstrated less movement than normal, weakened movement, excess fatigability, incoordination, painful motion, swelling, and deformity.  Again, it was reported that the Veteran did not have ankylosis.

The report of the January 2013 VA examination documents the Veteran's report of daily flare-ups that last for up to six hours and result in 90 to 100 percent loss of normal function.  He reported that his flare-ups occur when he engages in activities such as maintaining the right wrist and hand in a dependent position for longer than two to three minutes; lifting objects that weigh more than ten pounds; driving longer than ten minutes; reaching; working overhead; and grasping.

The examiner documented right wrist palmar flexion to 25 degrees with objective evidence of painful motion at 20 degrees, and dorsiflexion to 30 degrees with objective evidence of painful motion at 25 degrees.  The Veteran did not demonstrate additional limitation in range of motion following repetitive-use testing, and was able to demonstrate palmar flexion to 25 degrees and dorsiflexion to 30 degrees after repetitive-use testing.  The examiner reported that the Veteran demonstrated functional loss and/or functional impairment of the right wrist after repetition in that he demonstrated less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity.  Muscle strength testing revealed active movement against some resistance upon flexion and extension.  The Veteran did not demonstrate ankylosis of the right wrist joint.  Additionally, the examiner concluded that the functional impact of the Veteran's wrist condition affects the Veteran's ability to work.

After careful review of the evidence, the Board finds that a rating in excess of 10 percent for the orthopedic manifestations of the Veteran's right wrist disability is not warranted.  In so finding, the Board finds that this disability has been productive of symptoms such as painful motion, weakness, swelling, and incoordination, but has not been productive of ankylosis, favorable or unfavorable.  The evidence shows, therefore, that the level of disability due to this disability does not approximate the criteria for an increased rating under Diagnostic Code 5214.

The Board acknowledges that Dr. L.W.'s November 2008 letter indicates that the Veteran has "significant limited range of motion" of the right wrist and is unable to perform palmar flexion to a "significant degree," but finds that such assessments do not indicate that the Veteran has ever demonstrated ankylosis of the right wrist and fail to show the actual degree to which the Veteran's motion has been limited.  The Board finds, therefore, that Dr. L.W.'s assessment is insufficient for the purpose for which it was offered, as it fails to offer supporting data such as goniometer measurements to show that the Veteran has demonstrated limitation of motion that supports the assignment of a higher disability rating.  Thus, the Board affords little weight to Dr. L.W.'s assessment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

To the extent that the Veteran has asserted that an additional or separate rating should be granted for pain, such as in his October 2008 notice of disagreement (NOD), the Board finds that such a rating cannot be allowed because an additional rating based solely on pain, and not the functional limitations that are caused by the Veteran's pain, would be inappropriate under DeLuca.  Pain alone is not sufficient to warrant the approximation of a higher rating.  Also, as a 10 percent rating for painful motion has already been granted, an additional or separate rating for pain is not permitted because this would constitute pyramiding.  38 C.F.R. § 4.14.

To address the Veteran's contention in his October 2008 NOD that a separate rating is warranted for arthritis, the Board finds that granting a separate 10 percent rating for arthritis under Diagnostic Code 5003 is not permitted because this diagnostic code provides that a 10 percent rating may only be granted where limitation of motion is noncompensable under the appropriate diagnostic code, such as the diagnostic codes for rating limitation of motion of the wrist.  Thus, a 10 percent rating is not warranted because the Veteran has a compensable evaluation.  Additionally, the Veteran fails to meet the criteria for a 20 percent rating under Diagnostic Code 5003, which provides that a 20 percent rating can be assigned if there is x-ray evidence of arthritis that involves two or more major joints and the disability includes occasional incapacitating episodes.  Here, there is no evidence that at least two major joints are affected by the Veteran's right wrist disability nor is there evidence that the Veteran has experienced incapacitating episodes due to his disability.  Thus, a rating of 20 percent is not warranted on this basis.

With regard to neurologic impairment associated with the Veteran's status post fracture, right wrist, with osteoarthritis, the Board notes that service connection for a neurological condition associated with his right wrist orthopedic disability was granted in April 2013.  As the Veteran has not expressed disagreement with the rating that was assigned for his neurological condition, the Board finds that this issue is not presently before the Board.

In summary, the preponderance of the evidence demonstrates that orthopedic disability due to the Veteran's right wrist disability has approximated the schedular criteria for a rating of 10 percent and is against assigning a rating in excess of 10 percent.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria contemplate the Veteran's right wrist disability and observes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA and his statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's wrist disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.    

Lastly, it is observed that a claim for a total disability rating based on individual unemployability (TDIU) can be considered a component of an increased rating claim where TDIU is expressly raised or reasonably raised by the record.  Rice V. Shinseki 22 Vet. App. 447 (2009).  In this case, the issue has neither been expressly raised, nor is it reasonably raised by the evidence.  Although the January 2013 VA examiner indicated the Veteran's wrist disability affected the Veteran's ability to work, that is recognized by the assigned rating.  



ORDER

An initial disability rating in excess of 10 percent for status post fracture, right wrist, with osteoarthritis is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


